SMITH McPHERSON,
District Judge. In these cases, four in number, Nos. 449 and 450 being consolidated, a jury has been waived, and the cases were submitted on an agreed statement of facts. The cases are brought to recover penalties for confining cattle more than 28 hours without food or water.
Defendant is a Missouri corporation, owning stockyards at South St. Joseph, doing what is known as a terminal business. It owns 22.6 miles of single switch tracks, encircling the stockyards, and connecting therewith, and connecting with the trunk line railroads. So that all live stock in and out from the stockyards must pass over defendant’s lines or switches. Over defendant’s lines or switches defendant alone moves the cars. Eor that purpose it has six locomotives with crews of men to operate the same. The trunk line companies deliver and receive the cars at defendant’s switches. When the cars are on defendant’s switches the trunk line companies have nothing whatever to do with them.
The defendant issues no bills of lading, and receives no part of the freight charges paid to the trunk line companies. The defendant, regardless of weight, commodity, or value of contents of the car, receives $1 for each car moved from the connection of the trunk line to the stockyard or the packing house. The defendant owns all the land on which the stockyards and its switches are located.
One of the shipments in suit illustrates them all. A car of cattle was shipped March 14, 1907, from Wilcox, Neb., to South St. Joseph, Mo. Roy M. Strong was consignor, and Byers Bros. Commission Company, at the stockyards, consignee. The cattle were loaded at Wilcox, Neb., at 5:30 a. m. March 14th and shipped over the Chicago, Burlington & Quincy Railroad, and by that company delivered to defendant at 10:10 a. m. March 15, 1907, and unloaded by defendant at 11:15 a. m., or one hour and five minutes after they were received by defendant, and after a confinement of 29 hours and 45 minutes without food or water. This car was one of a train of 27 cars of live stock, all of which had been on the cars for more than 28 hours without food or water.
No request for extension of time of confinement of the cattle to 36 hours was made. After defendant received the cattle, as stated, it unloaded them in one hour and five minutes, which was as quickly as could be done, as they had to be weighed before being unloaded. When defendant received the cattle, as of course the Burlington Company knew how long the cattle had been in the car without food or water. The defendant company did not know; and there is no evidence that defendant company sought to learn such fact.
Without discussing them, these facts lead the court to the following conclusions:
1. Defendant is a railroad company. As such it is a common carrier of freight for hire, with the rights and privileges, duties and obligations of a common carrier of freight for hire.,
2. The transportation of the cattle from Wilcox, Neb., to the chutes *627at the stockyards at South St. Joseph, Mo., was a continuous shipment, all of which, including' the transportation by the defendant over its tracks, was of an interstate character, and all of which was covered by the statute forbidding such confinement more than 28 hours in the absence of the written request to carry them for 36 hours.
3. The purpose of the statute is remedial, and for humane purposes. One purpose is to prevent the slaughtering of animals for food when in a feverish condition brought about by long confinement without food, water, and rest. But the main purpose is to prevent cruelty to animals shipped. These being so, -the statute cannot be construed of no application, because the defendant, the connecting carrier, did not know how long the Burlington Company had the cattle in confinement without food or water. The connecting carrier must learn such fact at its peril. This conclusion is not changed, but it is emphasized, by the fact that the defendant did not seek to ascertain such fact.
4. After the defendant received the cattle, as covered by all the actions now before the court, it acted promptly and quickly. But that is not defensive; but such action is in mitigation.
5. The penalty will be imposed in each of the three cases of $100.